167 S.E.2d 488 (1969)
4 N.C. App. 626
In the Matter of the BOARD OF COMMISSIONERS OF CALDWELL COUNTY, to wit, E. M. Dudley, Chairman; Earl Land, W. L. Tysinger, Jr., E. C. McCall, Floyd C. Wilson.
No. 6925SC45.
Court of Appeals of North Carolina.
May 28, 1969.
*490 Robert Morgan, Atty. Gen., by Christine Y. Denson, Raleigh, Staff Atty., for the State.
Wilson & Palmer, by Hugh M. Wilson, Lenoir, for contemnors-appellants.
*491 BROCK, Judge.
Without expressing any opinion of the regularity of the proceedings which led to the entry of the Order of 24 May 1968, we are confronted with the content of the Order itself. Although there was no appeal from the Order, by its terms the county commissioners are ordered and directed to provide adequate office space. The generality of the Order leaves much to be desired, and it is questionable whether the Order is capable of full understanding. It may well be that Judge Falls and the commissioners reached some consensus of thought as to what would constitute adequate office space, but that does not appear anywhere in the record before us.
However, irrespective of the apparent vagueness of what is required by the Order, the subpoenas in no way advised the commissioners that they were to appear and show cause why they should not be held in contempt for failure to supply adequate office space. The subpoenas merely directed them to appear for the purpose of giving evidence on behalf of the State in what appeared from the subpoenas to be a criminal prosecution against each of the commissioners; no such criminal actions were pending. The evidence shows that, based upon the subpoenas, the commissioners appeared prepared only to offer evidence relative to their disbursements of the "facilities fees" (G.S. § 7A-304(a) (2)) paid over to the county from court costs.
In view of the apparent vagueness of the order of 24 May 1968 and the lack of notice to show cause before entry of the Order appealed from, we reverse the adjudication of contempt and the Order for confinement. And we remand this cause to the Superior Court of Caldwell County for appropriate proceedings as may appear necessary.
Reversed.
BRITT and FRANK M. PARKER, JJ., concur.